Citation Nr: 0609914	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-02 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar and 
thoracic spine (claimed as arthritis).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his spouse




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge on September 14, 2004.  
In January 2005 the veteran's case was remanded for further 
evidentiary development.  All requested development was 
performed and this appeal is now properly returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Degenerative joint disease and degenerative disc disease 
of the lumbar and thoracic spine did not begin during service 
or within one year of discharge from service and is not 
otherwise related to service.


CONCLUSION OF LAW

Degenerative joint disease and degenerative disc disease of 
the lumbar and thoracic spine (claimed as arthritis) were not 
incurred in or aggravated by service, nor are they presumed 
to have been incurred during service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2001, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (March 2006), but the 
veteran is not prejudiced in this case as his claim is solely 
for the purpose of determining basic entitlement to service 
connection.  Thus, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice prior 
to AOJ decision here on appeal, in keeping with Pelegrini.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  


The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for a physical examination, obtaining a 
medical opinion as to the etiology of his disability, and 
affording him the opportunity to give testimony before the 
Board in September 2004.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
The Board acknowledges that the veteran continues to express 
his frustration in VA not seeking to obtain records from a 
private physician before the records were misplaced by the 
private physician, however, the current status is that no 
additional records are available for either VA to obtain or 
the veteran to identify.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.

The veteran contends that he began to develop the 
degenerative process of arthritis during his period of active 
service, that it began in his left shoulder and knees and 
spread throughout his body.  He has not identified any 
incident that occurred during service that precipitated the 
development of arthritis.  The veteran asserts that within 
one year following his discharge from service he was once 
treated for arthritis and that his current degenerative joint 
disease and degenerative disc disease of the thoracic spine 
and lumbar spine are related to his period of service.  The 
veteran has submitted several lay statements to the effect 
that since his discharge from service he has experienced from 
low back pain and taken over-the-counter medications.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.

The veteran seeks service connection for degenerative joint 
disease and degenerative disc disease of the lumbar and 
thoracic spine, disabilities claimed as arthritis which is 
deemed to be a chronic disease under 38 C.F.R. Section 
3.309(a).  Service connection may be granted under 38 C.F.R. 
Section 3.307(a)(3) if the evidence shows that a chronic 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 38 
C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
July 1962, the evidence must show that a chronic disease 
manifest to a degree of ten percent by July 1963, in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

The veteran's service medical records are silent for 
complaints of and/or treatment for arthritis, low back pain 
or injury to his low back.  On his separation examination, 
the veteran indicated that he had never had arthritis, 
rheumatism or swollen or painful joints.  Medical examination 
performed at separation indicated that the veteran had a 
normal spine and the report does not include a diagnosis of 
arthritis, degenerative joint disease, or degenerative disc 
disease.

The veteran was hospitalized in May 1963 at a VA medical 
center complaining of chest pain.  The veteran asserts that 
while he was hospitalized at that time he was diagnosed as 
having arthritis.  The Board has thoroughly reviewed the 
treatment records for the period of hospitalization and is 
unable to find any mention of arthritis.  On the contrary, 
the May 1963 VA treatment records specifically indicate that 
there was no history of upper back discomfort or back injury, 
that the veteran did not appear ill and that the veteran was 
ambulatory.  

In May 1975, the veteran sought treatment at a VA medical 
center for soreness and stiffness of the joints, especially 
the low back.  He reported that he had had these symptoms for 
approximately 15 years.  The veteran was diagnosed as having 
arthralgia. 

The Board points out at this juncture that there is no 
clinical evidence to support the history supplied by the 
veteran in May 1975.  Thus, the earliest medical evidence 
regarding a diagnosis related to low back pain is dated in 
May 1975, approximately thirteen years after the veteran was 
discharged from service. 

Current treatment records show that the veteran is treated 
for lumbar spondylosis, thoracic spondylosis and degenerative 
disc disease of the thoracic and lumbar spine.  A review of 
the record reveals that the veteran experienced an 
exacerbation of his back pain in 2000 and was evaluated by a 
number of medical professionals.  Several private physicians 
submitted opinions, based on a history provided by the 
veteran, that purportedly relate the veteran's low back 
disability to service.  Specifically, one physician stated 
that a review of the veteran's medical records revealed 
complaints of low back pain as far back as 1975 and that the 
veteran stated that his pain began in 1961.  Another 
physician, without indicating that he fully reviewed the 
veteran's claims folder and/or service medical records, 
stated that he related the onset of the veteran's chronic 
back pain to approximately 1990, but offered an opinion that 
the veteran's degenerative process had an onset in 
approximately 1960.  Yet another physician, without 
indicating that he had reviewed the veteran's service medical 
records and/or post-service treatment records, stated that 
"it appears" that the veteran's degenerative disc disease 
began in service.  

As noted above, there is no objective medical evidence of 
arthritis and/or back pain prior to 1975.  As such, the 
private physicians apparently based their opinions on the 
veteran's statements that his low back disability began in 
approximately 1960.  


The Board notes that it is not bound by a medical opinion 
based solely upon an unsubstantiated history as related by 
the veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

In March 2005, the veteran underwent a VA medical examination 
to address the etiology of his low back disorder.  The VA 
examiner conducted a full review of the veteran's claims 
folder, including all service medical records, and noted a 
history of lumbar spondylosis, thoracic spondylosis and 
degenerative disc disease of the thoracic and lumbar spine.  
The examiner recapitulated the veteran's medical history, 
noting that the May 1975 VA examination marked the first sign 
of arthralgia of the spine.  After a thorough evaluation, the 
examiner diagnosed multilevel degenerative disc disease of 
the thoracic and lumbar spine and opined that, based upon a 
through review of the veteran's medical history, it was not 
at least as likely as not that the veteran's current back 
disability resulted from his period of military service.  
Rather, the examiner attributed the veteran's current low 
back disability to natural aging and years of manual labor. 

Given the evidence as outlined above, the Board finds that 
the veteran's low back disability was first shown in 1975, 
well over one year following his discharge from service.  
Although lay statements reflect that the veteran had 
complaints of back pain prior to that time, there is no 
objective medical evidence of either arthritis or a back 
disability until 1975.  The veteran is certainly competent to 
state when he recalls certain events to have occurred, 
however, his statements cannot be accepted as a medical 
diagnosis as there is no suggestion in the record that the 
veteran has medical training.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (Laypersons are not competent to 
offer medical opinions).  

The first evidence of a chronic low back disability was not 
during service or within one year of discharge from service.  
It is not until approximately thirteen years after discharge 
from service that there is a diagnosis of a low back 
disability and the medical evidence does not support a 
finding that the disability began during service or as a 
consequence thereof.  Although the record contains several 
medical opinions suggesting that the veteran's degenerative 
disease could have started as early as 1960, the Board finds 
the opinions to have little probative value because they are 
based solely upon the unsubstantiated history related by the 
veteran.  The one medical opinion of record based on a review 
of the medical records without reliance upon the veteran's 
statements of when his pain began shows that it is not at 
least as likely as not that the current back disability began 
during service.  Although the veteran takes issue with this 
opinion, he has not submitted evidence of a diagnosed 
disability prior to 1975 and/or a medical opinion that is 
based solely on a review of the evidence without showing 
deference to the veteran's statements that his pain began in 
1960.  The Board finds the evidence of no complaints of back 
pain and no findings of back disability upon discharge from 
service and upon hospitalization shortly thereafter to be of 
particular importance and the VA examiner specifically noted 
that evidence in her opinion.  Thus, the Board finds that the 
VA medical opinion has more probative value than the private 
opinions of record.

Following a complete review of the record evidence, including 
the testimony of the veteran and his wife, the Board finds 
that arthritis of the spine did not begin during service or 
within one year of discharge from service.  Therefore, 
service connection for degenerative joint disease and 
degenerative disc disease of the lumbar and thoracic spine 
must be denied on both a direct and on a presumptive basis.


ORDER

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar and 
thoracic spine (claimed as arthritis) is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


